Notice to Vacate
The Examiner notes that the 11/02/2021 Advisory Action is vacated. This, the present communication, is a Final Rejection.


DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 56 is objected to because of the following informalities:  New claim 56 depends from a cancelled claim 1.  Appropriate correction is required. The suggested correction is to depend claim 56 from claim 18.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22-30, 33, 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mettens et al (US 2007/0048261 A1).
Mettens taught methods [claim 15] of treating autoimmune diseases (multiple sclerosis taught at claim 19 and at [0082]) comprising administering, to a human [claim 18], an immunogenic composition comprising an adjuvant comprising one or more of cholesterol, oil-in-water emulsion, tocopherol, liposome, QS21 (saponin) and 3D-MPL (TLR4 agonist) [claim 1]. The adjuvants were comprised in amounts of 1-1000 µg per dose [0064], for therapeutic purposes [0080].
Aluminum adjuvants were disclosed, but not required [0060-61]. Additionally, delayed onset was taught [0117].
The prior art disclosed methods of treating multiple sclerosis in humans, comprising administering adjuvants [claims 1, 15 and 18-19]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 
The instant claim 18 recites “wherein the adjuvant is administered in an amount effective to enhance immune suppressive capacity of Treg cells.” While the instant Specification does not appear entirely clear as to the “amount” of adjuvant that suppresses Treg cells, the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
Since Mettens taught adjuvants comprised at 1-1000 µg per dose, it appears that the adjuvants of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., enhance immune suppressive capacity of Treg cells). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., adjuvants), the properties (e.g., immune suppression) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
Mettens reads on claims 18, 22-28, 33, 36, 38 and 40-41.
Claims 29-30 are rendered prima facie obvious because Mettens disclosed squalene, α-tocopherol and polysorbate 80 [0063].
Claim 30 recites the α-tocopherol and polysorbate 80 in an aqueous phase. Mettens did not specifically disclose the said ingredients in the aqueous phase; however, .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mettens et al (US 2007/0048261 A1), in view of Epplen et al (Ann Neurol, 1997, 41, 341-352).
The 35 U.S.C. 103 rejection over Mettens was previously discussed.
Although Mettens disclosed treating multiple sclerosis, Mettens was silent treating patients pre-disposed to developing autoimmune disease, as recited in claim 37.
Epplen taught that aggregation of MS within families depends more on genetic, than environmental, factors. Predisposition may be determined by inherited genes, while manifestation of the disease may depend on additional factors resulting from nonspecific interactions with the environment [page 341, 1st paragraph].
Monogenic diseases determined by mutations in a single gene and inherited from one or both parents appear as dominant or recessive traits that can be followed in family trees. In contrast, genes involved in polygenic diseases like MS are not identified as easily, because manifestation requires several disease-associated alleles of several genes, rather than one specific mutation. The analysis of multifactorial diseases like MS is further complicated by the fact that polymorphisms have not yet been identified in most of the candidate genes, and functional differences of known polymorphisms have not been clarified [page 341, 2nd paragraph].
rd paragraph].
Since Mettens taught treating MS patients, it would have been prima facie obvious to one of ordinary skill in the art to include patients predisposed to MS within the teachings of Mettens. An ordinarily skilled artisan would have been so motivated, because individual profiles of predisposing genes may allow one to define individuals at risk for MS, but may also result in therapeutic consequences, as taught by Epplen [Epplen; page 342, 3rd paragraph].

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claims 18, 22-30, 33, 36, 38, 41-49 and 51-59 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (EP 2664332 B1).
	Reed taught methods of treating an autoimmune disease [0033] (multiple sclerosis taught at [0025]) comprising administering, to humans [0077, 0135], an adjuvant monotherapy (GLA), or an adjuvant therapy in combination with a co-adjuvant (saponin) [claim 1]. Adjuvants were comprised in amounts of about 0.025 µg to about 50 µg [0205], for therapeutic purposes [0001, 0162].
Aluminum adjuvants were disclosed, but not required [0142]. 
The prior art disclosed methods of treating multiple sclerosis in humans, comprising administering adjuvants [claim 1 and sections 0025, 33, 77 and 135]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 
The instant claim 18 recites “wherein the adjuvant is administered in an amount effective to enhance immune suppressive capacity of Treg cells.” While the instant Specification does not appear entirely clear as to the “amount” of adjuvant that suppresses Treg cells, the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
Since Reed taught adjuvants comprised at 0.025-50 µg per dose, it appears that the adjuvants of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., enhance immune suppressive capacity of Treg cells).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and 
Reed reads on claims 18, 33, 36, 41-42 and 56-59.
Claims 22-30, 43-49 and 51-54 are rendered prima facie obvious because Reed taught QS21 [0143], cholesterol and liposomes [0145], 3D-MPL, oil-in-water emulsions, squalene, alpha-tocopherol and polysorbate 80 [0215-0217].
Claim 30 recites the α-tocopherol and polysorbate 80 in an aqueous phase. Reed did not specifically disclose the said ingredients in the aqueous phase; however, it would be prima facie obvious to perform the addition steps (of the ingredients to the emulsion), in the alternate order as claimed. The selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04IVC.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Allowable Subject Matter
Claims 50 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 50 and 55 recite that the adjuvant “consists of” QS21, 3D-MPL and .
The closest prior art is Reed et al (EP 2664332 B1). Reed requires glucopyranosyl lipid adjuvant (GLA), which is excluded by the “consisting of” language of the instant claims 50 and 55.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/
Primary Examiner, Art Unit 1612